     CASE 0:17-cv-03058-SRN-HB Doc. 281 Filed 12/10/20 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MINNESOTA


BROCK FREDIN,

                   Plaintiff,
                                    District Court Case No. 17-CV-3058
     --against--                    (SRN)

LINDSEY MIDDLECAMP,
                                    NOTICE OF MOTION

                   Defendants.



BROCK FREDIN,

                   Plaintiff,       District Court Case No. 18-CV-466
                                    (SRN)
     --against--
                                    NOTICE OF MOTION
GRACE MILLER,
CATHERINE SCHAEFER,


                   Defendants.



BROCK FREDIN,

                   Plaintiff,

     --against--                    District Court Case No. 20-CV-01929
                                    (SRN)
JAMIE KREIL,
                                    NOTICE OF MOTION

                   Defendant.
        CASE 0:17-cv-03058-SRN-HB Doc. 281 Filed 12/10/20 Page 2 of 3




TO: Karl Johann Breyer
    Kutak Rock
    60 South 6th St, #3400
    Minneapolis, MN 55402
    Counsel for Defendants Lindsey Middlecamp, Grace Miller, and Catherine Schaefer

      Anne M. Lockner
      Robins Kaplan, LLP
      8000 Lasalle Ave
      Minneapolis, MN 55402
      Counsel for Defendant Kreil

      TAKE NOTICE that as soon as the Court deems proper, or as soon as can be heard,

Plaintiff Brock Fredin will move the Court for an order:

      1.     Recusing or disqualifying Judge Susan Richard Nelson pursuant to 28 U.S.

             Code § 455 (a).

      2.     Verification and acknowledgements:

             a) The information contained in this document and the enclosed

                 Memorandum of Law is true and correct to the best of my knowledge;

             b) I have not been determined by any court to be a frivolous litigant and I

                 am not the subject of an order precluding me from serving or filing this

                 document;

             c) I am not serving or filing this document for any improper purpose, such

                 as to harass the other party or to cause delay or needless increase in the

                 cost of litigation or to commit a fraud on the court; and




                                             2
        CASE 0:17-cv-03058-SRN-HB Doc. 281 Filed 12/10/20 Page 3 of 3




             d) I understand that the court can order me to pay money to the other party,

                including the reasonable expenses incurred by the other party if the above

                statements are not true.

The grounds for this motion are as stated in the attached Memorandum of Law.



Dated: December 10, 2020
Saint Croix Co., WI




                                                      s/ Brock Fredin
                                                      Brock Fredin
                                                      Saint Croix Co., WI 54002
                                                      (612) 424-5512 (tel.)
                                                      brockfredinlegal@icloud.com
                                                      Plaintiff, Pro Se




                                           3
